Citation Nr: 0417978	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  98-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease including due to claimed exposure to 
aviation fuel fumes and/or mustard gas.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1946 and from September 1950 to April 1953.

This appeal arises from an April 1997 decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina, that determined that no new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) (previously claimed due 
to inhaling aviation fuel fumes).  The veteran appealed that 
decision to the Board of Veterans' Appeals (Board).

In March 2000, the Board determined that the veteran's more 
recent claim was a new and separate claim for service 
connection for COPD due to claimed exposure to vesicant 
agents (mustard gas).  The Board also determined that the new 
claim was inextricably intertwined with an earlier claim for 
service connection for COPD due to other etiology.  The Board 
remanded the case for additional development concerning 
mustard gas exposure.  In January 2001, the Board again 
remanded the case for additional development.

In July 2002, the Board issued a decision denying the service 
connection claim. The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties submitted a joint motion for remand requesting 
additional development under the Veterans Claims Assistance 
Act of 2000 (VCAA).  The parties requested that VA obtain a 
medical opinion addressing the likelihood that exposure to 
fuel fumes had caused the veteran's COPD.  In an order dated 
April 14, 2003, the Court vacated the Board decision and 
granted the joint motion for remand.

In September 2003, the Board remanded the case for a medical 
opinion addressing the likelihood that exposure to fuel fumes 
had caused the veteran's COPD.  The case has been returned 
for review by the Board.


FINDINGS OF FACT

1.  The veteran did not have full-body exposure to a vesicant 
agent.

2.  COPD is not due to claimed exposure to mustard gas and 
fuel fumes, and is not otherwise shown to be causally related 
to any incident of the veteran's military service.


CONCLUSION OF LAW

The veteran's COPD was not incurred in or aggravated by 
active service, nor may its incurrence in service on the 
basis of mustard gas exposure be presumed.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303(d), 3.316 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted service 
connection for COPD due to inservice exposure to aviation 
fuel fumes and/or mustard gas and/or syphilis.  On 
November 9, 2000, the President signed into law the VCAA.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Court's decision in Pelegrini v. Principi, No. 01944, 
(U.S. Vet. App. June 24, 2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice-timing requirement in this case was harmless 
error for the reasons specified below.  

In April 1997, the RO determined that no new and material 
evidence had been submitted to reopen a previously denied 
claim of entitlement to service connection for COPD.  In 
March 2000, the Board determined that the veteran's more 
recent claim was a new and separate claim for service 
connection for COPD due to claimed exposure to vesicant 
agents (mustard gas).  The Board also determined that the new 
claim was inextricably intertwined with an earlier claim for 
service connection for COPD due to other etiology.  The Board 
remanded the case for additional development concerning 
mustard gas exposure.  In January 2001, the Board again 
remanded the case for additional development.

A letter was sent to the appellant in July 2001, which 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to identify any additional 
evidence or information which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim.  Therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in July 2001 was not given prior to 
the first AOJ adjudication of the claim, VCAA-compliant 
notice was provided prior to the final adjudication in May 
2004 prior to transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  A Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) were provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board finds that the May 1998 SOC, the May 2004 SSOC, the 
March 2000, January 2001 and September 2003 Remands, as well 
as, correspondence from the RO to the veteran, including the 
July 2001 VCAA letter, notified him of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence he was expected to provide.  The May 
2004 supplemental statement of the case constitutes a re-
adjudication of the claim following VCAA-compliant notice.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.  

Subsequent to the Board's remand and receipt of a medical 
opinion the veteran's attorney submitted a letter dated in 
May 2004.  The attorney indicated that the VA has a duty to 
investigate all possibilities as to the causation of the 
veteran's chronic lung disease, "e.g., as secondary to his 
in-service syphilis."  The representative referred to 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (VA must 
consider all theories of entitlement for service connection 
for the same underlying disorder as a single 'claim').  
Significantly, the attorney did not submit any accompanying 
evidence to support this contention.  

The Board considered whether the veteran had been properly 
informed of the evidence necessary to substantiate his claim.  
It is pointed out that the RO has considered (and the Board 
will also consider) whether COPD is due to other etiology 
besides mustard gas exposure.  In other words, if service 
connection is warranted on a direct basis.  A new theory of 
etiology regarding the same underlying disorder does not 
result in a "new" claim for adjudication purposes.  Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997).  In short, based on 
the above record, the Board concludes that the veteran has 
been amply and correctly informed of what is required of him 
and of VA in connection with his claim.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has obtained a VA medical 
opinion and contacted all of the medical agencies listed by 
the appellant.  Further, the veteran presented testimony at a 
personal hearing.  

The RO has attempted to locate any record from each facility 
identified by the veteran.  Concerning the RO's attempt to 
obtain records from Bellevue Hospital in 1989, the record 
does not reflect that VA responded to a request for the 
veteran's address.  However, other documents, such as an 
October 1989 substantive appeal reflect that the veteran had 
visited Bellevue after complaining of dizziness while working 
at the Post Office.  Thus, because he himself indicated that 
he did not visit Bellevue prior to 1957, and sought treatment 
for a matter unrelated to his lung disability, these records 
do not appear to be pertinent to the current issue.  It 
appears clear, therefore, that there are no outstanding 
records or other evidence that could substantiate the claim.  
It also appears that all development required by VA's 
Adjudication Procedure Manual M-21-1 has been carried out.

VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (extensive 
record and detailed decision show futility of any further 
evidentiary development). 

The veteran's representative has argued that VA is obligated 
to mention the value of lay evidence.  VA did do that in a 
letter to the veteran sent in November 1993 when it mentioned 
that statements of observed conditions by those who knew the 
veteran might help to reopen the claim.  Thus, VA has 
satisfied that duty.  The duty to assist is not "always a 
one-way street'; the claimant cannot passively wait for VA's 
assistance in circumstances where he or she may or should 
have information that is essential to obtaining supporting 
evidence.  Zarycki v. Brown, 6 Vet. App. 91 (1993); Wamhoff 
v. Brown, 8 Vet. App. 517 (1996).

In light of the veteran's representative's statement, the 
Board considered whether additional assistance is needed.  
The VCAA requires VA to obtain a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, an examination is considered to be necessary if the 
lay and medical evidence of record includes competent 
evidence that the claimant has a current disability of 
persistent and recurring symptoms of disability, indicates 
that the disability or symptoms may be associated with the 
veteran's service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(C)(i).  
By this standard, further medical opinion is not needed to 
enable VA adjudicators to decide this claim.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Factual Background

A report of an examination conducted prior to induction 
reflects that in July 1943 the veteran's lungs were normal 
and a chest X-ray was negative.  During that first period of 
enlistment, he was treated for various ailments; however, 
there is no evidence of complaints, diagnoses or treatment 
regarding gas or gasoline exposure, or lung disease.  He was 
treated at a Greenwood Army Airfield, Mississippi, station 
hospital for a head laceration reportedly caused by an 
accidental blow from a bottle while on authorized leave in 
February 1944.  Stitches were required.  In October 1945, he 
was admitted to Greenwood Army Airfield station hospital for 
11 days of treatment for early secondary syphilis, and acute 
inguinal venereal lymphadenitis, non-tuberculous, secondary 
to syphilis.  That hospital report notes that the veteran was 
a gasoline truck driver.  He was seen at various times for 
different ailments, such as sore throat.  The veteran 
underwent a discharge examination in December 1946.  His 
lungs were normal and a chest X-ray was negative at that 
time.

The September 1950 re-enlistment examination report reflects 
that the veteran was considered sound and he denied any 
disease or history of injury.  His lungs showed no 
significant abnormality.  A September 1951 separation 
examination report notes that the lungs and chest were 
normal.   

Service department records reflect that the veteran was 
transferred from England back to the United States and 
separated in 1953 because he had fraudulently enlisted.  He 
admitted that he had misrepresented the facts of his marital 
status at the time of re-enlistment.  He was married to his 
second spouse while not being able to produce a valid divorce 
document from his first marriage.

An administrative decision dated November 5, 1953, shows that 
the VA determined that the veteran's undesirable discharge 
was not a bar to VA benefits.

In November 1972, the veteran submitted his first VA claim, a 
claim for service connection for residuals of a head injury.  
He made no mention of any breathing problem.  The RO 
established service connection for residuals of a head 
injury.

An October 1986 VA outpatient treatment report reflects that 
the veteran reported shortness of breath and episodes of 
sneezing that had been noticed for one week.  An examiner 
noted that the veteran was a nonsmoker and did not have any 
history of fever, pneumonia, or aspiration.  The chest had 
scattered rhonchi.  The impression was bronchitis.  In 
November 1986, the condition had improved some and a 
pulmonary function test was within normal limits.  The 
impression was probable reactive airway disease.  His 
medication was continued.  In February 1987, the veteran 
denied any asbestos exposure.

In January 1988, the veteran testified concerning another 
issue that he worked as a civilian at Warner Robbins Air 
Force Base and at Charleston Air Force Base for many years 
after active service.

In May 1989 in response to a VA request for records, the 
Bellevue Hospital in New York City requested additional 
information, such as the veteran's mailing address, which had 
not been supplied.  It also noted that payment was required 
for copies of any requested medical records.

In February 1989, the RO also requested copies of medical 
records from the Brooklyn, New York VA facility that dated 
between 1963 and 1964.  In June 1989, the reply indicated 
that there were no records for the veteran.   

A letter from VA dated in April 1989 reflects that there were 
no medical records concerning the veteran at Warner Robbins 
Air Force Base, Charleston Air Force Base (AFB), or the Bronx 
VA Medical Center.

In July 1991, the veteran reported that he had fueled 
aircraft and handled various grades of gasoline and fuel in 
1943 and 1944.  He felt that he had gas in his blood as a 
result of that duty.  He also reported exposure to gases 
without a gas mask at Fort Benning, Georgia, and at Jefferson 
Barracks, Missouri, although he did not supply dates or other 
details of that exposure.

In July 1991, the RO wrote to the veteran explaining that he 
should identify the specific disability claimed, show its 
presence or link to active service, and show continuity since 
active service.

In September 1991, the RO received a Statement in Support of 
Claim.  The veteran reported that a month earlier his VA 
doctors had told him that gas had made him feel sick "all 
these years".  The RO subsequently obtained outpatient 
treatment reports including a June 1991 chest X-ray that 
showed old pleural disease, felt to represent restrictive 
lung disease.  A June 1991 pulmonary function test showed 
mild airway obstruction.  A September 1991 report notes that 
the veteran had had mild obstructive lung disease since the 
early 1960s.

In December 1991, the RO denied service connection for COPD 
claimed as a residual of inhaling gas fumes.  

In January 1992, the veteran reported that he was exposed to 
gas at basic training, which he took at Jefferson Barracks 
and at Fort Benning.  He said that the gas was from "Agent 
Orange" and that they had no gas masks.  He mentioned that 
the only incident of aviation fuel exposure occurred on May 
12, 1944.

In September 1993, the veteran stated that he would like to 
reopen a claim for gas in the blood.  In November 1993, the 
RO explained that to reopen a claim, the veteran should 
submit new and material evidence.  The RO explained that such 
evidence might include medical statements, treatment reports, 
or observations of the conditions claimed by those who knew 
him.  The veteran replied in November 1993 that VA doctors in 
Charleston had, in September 1991, told him that gas had 
caused his problem but they could not pinpoint the time.  

In January 1994, the veteran submitted VA outpatient records 
that dated between 1991 and 1993.  The records included a 
March 1993 report that reflects that the veteran reported a 
40-year history of working around gasoline fuels.

In May 1994, the RO determined that no new and material 
evidence had been submitted to reopen the claim.

The record contains a July 1994 letter to the National 
Personnel Records Center (NPRC), from an attorney who 
represented the veteran at that time.  The attorney reported 
that the veteran served at Fort Benning during the summer of 
"1934" (sic) along with 35 to 49 other enlisted men who were 
all soaked with gas during a test without gas masks.  He 
stated that all the men were tested in that manner 
approximately three times.  Then, the men were then sent to 
Army Air Force Hospitals at Fort Benning and at Greenville, 
Mississippi, for medical examination.  The letter notes that 
the veteran had a full medical checkout at Fort Dix, New 
Jersey, prior to separation in 1953.  The letter notes that 
the veteran had complained of dizziness in 1952 and that is 
why he was sent to Fort Dix and separated.  The letter also 
notes that the veteran received a VA examination in 
Charleston in 1953 and had gone there about a dozen times 
complaining of dizziness and shortness of breath.  He later 
received medical treatment at Bellevue Hospital in New York 
City and told them of the 1944 gas experiment.

In April 1997, the RO determined that no new and material had 
been submitted to reopen the claim.  The veteran submitted an 
Notice of Disagreement (NOD) in April 1998.

In the NOD received in April 1998, the veteran reported that 
in 1944 while serving at Ft. Benning and at Jefferson 
Barracks he and approximately 35-49 others were involved in 
Mustard Gas testing.  Afterwards they were sent to hospitals 
at Ft. Benning, Georgia, and Greenville, Mississippi.  Since 
that time he has suffered dizziness and shortness of breath.  

In the substantive appeal submitted in June 1998, the veteran 
alleged exposure to Mustard Gas testing in 1944.  The veteran 
requested a hearing before an RO hearing officer.

In August 1998, the NPRC reported that no mustard gas records 
concerning the veteran could be reconstructed.

In September 1998, the RO received VA outpatient treatment 
reports that date between 1972 and 1998.  The records reflect 
that in August 1977 the veteran reported a history of 
dizziness.  The diagnostic assessment was exogenous obesity.  
He continued to complain of dizziness as well as chest pain.  
He received treatment for various lung disorders such as 
upper respiratory disease and bronchitis.  In November 1986 
the veteran complained of shortness of breath.  A pulmonary 
function test (PFT) was considered normal.  The diagnosis was 
bronchitis.  From that period the VA outpatient records 
include diagnoses of restrictive lung disease and COPD.  A 
September 1992 report notes restrictive lung disease and a 
March 1994 report notes that the veteran had breathed 
gasoline fumes but made no mention of any link to any 
disease.

At a personal hearing held in September 1998, the veteran 
testified that he was put through one gas chamber test and in 
a second test breathed the gas in an open field.  It was the 
second test that really got to him.  He could not identify 
the gas but he did not have a gas mask to wear.  He recalled 
that his first COPD diagnosis was given in 1963, when he was 
seen for coughing and dizziness.

In March 2000, the Board found that the claim for service 
connection for COPD due to exposure to mustard gas was 
sufficient to render the claim a new claim as opposed to one 
that needed new and material evidence to reopen.  The Board 
further found the claim to be well grounded and remanded the 
case to the RO for an attempt to verify any exposure to 
mustard gas.

In October 2000, NPRC reported that there were no further 
records and that the request was treated as "fire related" 
(meaning that any records on file in 1973 would have been in 
the area destroyed by a fire that year).

In November 2000, the veteran's representative requested 
heightened awareness of the benefit of the doubt doctrine in 
fire-related cases.

In January 2001, the Board again remanded the case.  The 
Board referred the RO to VA Adjudication Procedure Manual, 
M21-1, Part III, para 5.18, which requires that information 
concerning possible mustard gas exposure be requested from 
the U.S. Army Chemical and Biological Defense Agency (CBDA).

In February 2001, the RO sent a letter to CBDA requesting 
that it research its records for any exposure of the veteran 
while at Fort Benning, Georgia, or Jefferson Barracks, 
Missouri, or subsequent medical treatment at Army hospitals 
at Fort Benning or Greenville, Mississippi, in the summer of 
1944.

In March 2001, the RO received a letter from CBDA reflecting 
that it had no information relating to the veteran.  CBDA 
also indicated that mustard agent/Lewisite were not tested at 
the locations listed by the veteran's inquiry.

In July 2001, the RO sent a letter to the veteran explaining 
that the CBDA had found no record of any exposure to mustard 
gas and that they reported that mustard gas testing was 
conducted at those locations.  The letter explained that the 
veteran must provide any evidence of exposure.

The veteran responded in July 2001 by noting the previously 
reported three tests by being soaked with gas and then sent 
to Army hospitals for examination. He again reported that he 
was sent to Fort Dix, New Jersey in 1953 because he had 
complained of dizziness, and was examined and sent on to the 
Charleston AFB and discharged from active service.

In October 2001, the veteran's representative stated that the 
veteran worked as an aircraft refueler from 1943 to 1953 and 
was exposed to toxic fumes daily during this time.

As noted above, in July 2002, the Board denied the service 
connection claim and in April 2003, the CAVC vacated the 
Board decision and granted the joint motion for remand.  

In September 2003, the Board remanded the case for a medical 
opinion addressing the likelihood that exposure to fuel fumes 
had caused the veteran's COPD.  

A VA examiner in April 2004 reviewed the veteran's medical 
records.  The examiner noted that there were several 
pulmonary diagnoses including bronchitis reactive airway 
disease, obstructive lung disease, restrictive lung disease, 
obesity, chest wall pain, and allergic rhinitis.  It was also 
noted that PFT conducted in the 1990s were within normal 
limits.  The examiner noted that there were diagnoses of 
restrictive and obstructive lung disease by the same VA 
physician.  Although they often occur together, the examiner 
pointed out that they were separate pulmonary diagnoses.  In 
regard to the question of the likelihood that COPD resulted 
from aviation fuel or gas fumes, the examiner reported that 
it was well documented that neurological or liver problems 
could result from excessive exposure to gasoline fumes.  
However, it is not known to cause pulmonary fibrosis or 
restriction.  The physician concluded that any exposure to 
aviation fuel or automotive gasoline would not cause COPD.  
The examiner also noted that further PFT would eliminate the 
uncertainty of the diagnoses.  

Criteria and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

For veterans exposed to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability and the in-service 
exposure.  That is, a nexus is presumed if the other two 
conditions are met. See 38 C.F.R. § 3.316; see also Pearlman 
v. West, 11 Vet. App. 443 (1998).

Regarding the veteran's claim for lung disease related to 
mustard gas exposure, the determinative issues presented are 
(1) whether the veteran had full body exposure to mustard gas 
during service; (2) whether he has any of the current 
disorders subject to the presumption, and if not; (3) whether 
he has any non-presumptive disability related by medical 
evidence to exposure to mustard gas during service.

For purposes of submitting a claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Court has held that 
lay evidence of in-service exposure must initially be assumed 
as true.  The Court also held, however, that whether the 
veteran meets the requirements of this regulation, including 
whether the veteran was actually exposed to the specified 
vesicant agents, is a question of fact for the Board to 
determine after full development of the facts.  The Board, 
therefore, must consider the credibility of the veteran's 
testimony in light of all the evidence in the file.  See 
Pearlman, 11 Vet. App. 443 (1998).  This holding generally 
comports with other jurisprudence as the Board's role as fact 
finder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) [in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence in 
the context of the record as a whole]; see also Cartright v. 
Derwinski, 2 Vet. App. 24 (1991); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) [in reviewing a veteran's claim for VA benefits, the 
Board must analyze the credibility and probative value of lay 
evidence and provide a statement of reasons for accepting or 
rejecting the evidence].

In discussing Hickson element (2) [medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury], the Board notes that, as 
a layperson without medical training the veteran is competent 
to testify as to the occurrence of an injury, such as 
exposure to gas.  He is not competent to diagnose diseases or 
provide opinions as to etiology of diseases.  "Competent lay 
evidence" is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson. 38 
C.F.R § 3.159(a)(1).  "Competent medical evidence" is defined 
as evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R § 3.159(a)(2).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Special provisions are in effect for service connection 
claims based on exposure to mustard gas or Lewisite.  Full 
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service, together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease, 
is sufficient to establish service connection for that 
condition.  Service connection will not be established under 
this section if the claimed condition is due to the veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a non-service- related intervening condition.  38 
C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443 
(1998).

In the late 1980s or early 1990s, the veteran developed COPD, 
which is a condition specified under 38 C.F.R. § 3.316.  
However, in order to prevail under § 3.316, the veteran must 
have had full-body exposure to a vesicant agent.  Thus, the 
question of his exposure must be given careful consideration.  
A preponderance of the evidence of record shows, and the 
Board so finds, that the veteran did not experience full-body 
exposure to the specified chemicals.  First, the CBDA 
determined that there was no record of any exposure and, 
almost as important, determined that such chemicals were not 
used at any location claimed by the veteran.  Also, NPRC 
could not find any record of exposure.  Second, there is no 
clinical record of any of the medical examinations for the 
gas testing that the veteran claimed.  Third, there are 
records of treatment for other conditions at the locations 
that the veteran claimed examined him for chemicals three 
times.  He was treated for a head laceration in 1943 at 
Greenville, Mississippi.  In 1945, he was treated there for 
syphilis.  He was also seen for other minor complaints such 
as sore throat.  This shows that the veteran was treated 
during that time, but not for gas testing.  Lastly, the 
veteran has, over the years, been quite unsure of whether any 
gas exposure was, in fact, mustard gas.  In 1992, he felt 
that the gas was from Agent Orange.  In September 1998, the 
veteran specifically testified that he did not know what kind 
of gas he was exposed to.

The veteran, through multiple statements, has described the 
circumstances surrounding his alleged mustard gas exposure.  
Consistent with VA procedure, the RO has checked all 
available sources in an attempt to verify the veteran's 
statement that he was exposed to mustard gas during military 
service and the RO has complied with the development 
procedures.  The Court has held that VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 
341, 345 (1999).  The Board has considered the statements 
provided by the veteran concerning his purported exposure to 
mustard gas during service.  Weighing heavily against his 
statements are the utterly negative official records.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  In addition, the Board draws the conclusion 
from the veteran's not reporting alleged mustard gas exposure 
to health care providers over the years, particularly when he 
was being treated for pulmonary problems, as an indication 
that he did not think that he had been so exposed.  The Board 
finds, even after due consideration of the Court's holding in 
Pearlman, that the veteran's recent statements to the effect 
that he was exposed to mustard gas, made in connection with 
his claim for monetary benefits from the government, are 
lacking in credibility and are outweighed by the utterly 
negative official records.  

After reviewing all of the evidence, the Board finds that 
full-body exposure to mustard gas is not demonstrated.  
Therefore, presumptive service connection on the basis of 
exposure to mustard gas is not warranted in this case.

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In order to prevail on a direct basis, a veteran 
would have to provide competent medical evidence that relates 
a claimed disability during his period of active service.

Concerning the possibility that exposure to fuel fumes or any 
other event during active service caused the veteran's 
respiratory disabilities, the medical evidence suggests that 
any respiratory disability might have developed as early as 
1963, which is still 10 years following any active service.  
Even if the Board assumes that treatment was rendered during 
service, there is still a 10-year gap between service 
discharge and treatment.  This is an extended period of time 
before a diagnosis regarding a respiratory disorder is 
reported.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(appellant failed to provide evidence of continuity of 
symptomatology of low back condition).  It seems feasible 
that he would report such symptoms at least within a 
reasonable time thereafter.  In considering the merits of a 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  

One examiner asked the veteran if he had been exposed to 
asbestos; however, he replied in the negative.  The veteran 
stated that his doctors felt that gas had caused his lung 
condition; however, those treatment reports are of record and 
although a VA examiner did note that the veteran had worked 
around gas for 40 years, the examiner did not offer any such 
etiology for the veteran's lung disorder.

The veteran has stated that he developed shortness of breath 
in 1952 and for that reason was transferred back to the 
United States for a medical check-up at Fort Dix and then to 
Charleston AFB.  In contrast, the record clearly reflects 
that the Air Force had found evidence that he had 
fraudulently enlisted and had made those transfers in 
preparation for discharging the veteran.  The record 
otherwise shows that the veteran made no mention of any 
shortness of breath in 1972, when he applied for service 
connection for residuals of a head injury.  Treatment reports 
reflect that the veteran made his first complaint of 
respiratory difficulty in 1986, which is 33 years after his 
most recent active service.  

More significantly, as reported above, a VA physician has 
reviewed the record and concluded that the veteran's 
respiratory disorder is unrelated exposure to gasoline fuels.  

The Board considered the veteran's representative latest 
suggestion that his COPD is related to his inservice 
syphilis; however, there is no competent medical evidence to 
support such a conclusion.  Furthermore, an examination is 
not required by the VCAA where there is no "information and 
evidence of record" indicating that the current disability 
may be associated with the established disease in service.  
38 C.F.R. § 3.159(c)(4)(C).

In summary, the evidence falls short in several areas and 
does not support a grant of service connection for COPD.  As 
discussed above, the veteran did not receive treatment for a 
respiratory disorder during service.  Additionally, the 
evidence does not establish continuity of symptomatology.  
The clinical records after service do not refer to complaints 
of or treatment for these disabilities until at least 33 
years subsequent to service discharge.  Moreover, the veteran 
has not presented any objective medical evidence that relates 
his current disorders to his service besides his own 
statements, and the medical evidence of record is against the 
claim.  Therefore, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for COPD.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed to be due to exposure to aviation 
fuel fumes and/or mustard gas, is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



